Case 1:16-cv-20027-MGC Document 78 Entered on FLSD Docket 12/04/2018 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 1:16-CV-20027 MGC

FLOR ANDREA RODRIGUEZ ASALDE, et al.
and all others similarly situated under 29 U.S.C.
216(b),

        Plaintiff,

vs.

FIRST CLASS PARKING SYSTEMS LLC
a/k/a 1ST CLASS VALET SERVICE,
SEBASTIAN LOPEZ, JORGE ZULUAGA,

        Defendants.

________________________________________/

               DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
                 MOTION FOR ENTRY OF COST JUDGMENT AGAINST
                 DEFENDANTS, JOINTLY AND SEVERALLY [D.E. #77]

          Defendants, FIRST CLASS PARKING SYSTEMS LLC, SEBASTIAN LOPEZ and
  JORGE ZULUAGA (“Defendants”), by and through undersigned counsel, hereby file their
  Response in Opposition to Plaintiffs’ Motion For Entry of Cost Judgment Against Defendants,
  Jointly and Severally (“Motion”) [D.E. #77], and in support thereof state:
                               RELEVANT PROCEDURAL HISTORY
          1.         This case was brought by Plaintiffs alleging violations of, inter alia, the Fair
  Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). [D.E. #1].
          2.         On September 29, 2016, the Court entered summary judgment in favor of
  Defendants. [D.E. #57].
          3.         On August 3, 2018, the Eleventh Circuit Court of Appeals reversed the
  Court’s grant of summary judgment and remanded the case to the District Court. [D.E.
  #74].




                                                       1
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:16-cv-20027-MGC Document 78 Entered on FLSD Docket 12/04/2018 Page 2 of 4



          4.      On October 10, 2018, the Eleventh Circuit Court of Appeals awarded
  Plaintiffs $920.00 in costs and a Bill of Costs for that amount was issued by the Clerk of the
  Eleventh Circuit Court of Appeals. [D.E. #68 & 74].
          5.      On October 11, 2018, the Court entered an Endorsed Order setting the case
  for trial during the Court’s two-week trial period beginning Tuesday, January 22, 2019.
  [D.E. #71].
          6.      On December 3, 2018, Plaintiff’s filed the instant Motion seeking a judgment
  for the $920.00 in costs awarded by the Eleventh Circuit Court of Appeals. [D.E. #77].
                         ARGUMENT AND MEMORANDUM OF LAW
          Plaintiffs request relief under Appellate Rule 39(e) or Fed.R.Civ.P. 54(b).                  As
  Appellate Rule 39(e) provides no mechanism for entry of a judgment, it is not applicable to
  the instant Motion. Although Plaintiffs argue that, “Appellate Rule 39(e) permits a district
  court to enter a judgment for appellate costs that have been set and awarded by an appellate
  court mandate[,]” (Motion, p.2)(emphasis added), the cited Rule only provides that the
  District Court may enter a bill of costs – not a judgment. The case cited by Plaintiffs does
  not support their position. See Trotta v. Lighthouse Point Land Co., LLC, 07-80269-CIV, 2009
  WL 2973234, at *1 (S.D. Fla. Sept. 11, 2009).
          Fed.R.Civ.P. 54(b) provides:
                  When an action presents more than one claim for relief--whether as
                  a claim, counterclaim, crossclaim, or third-party claim--or when
                  multiple parties are involved, the court may direct entry of a final
                  judgment as to one or more, but fewer than all, claims or parties
                  only if the court expressly determines that there is no just reason
                  for delay. Otherwise, any order or other decision, however
                  designated, that adjudicates fewer than all the claims or the rights
                  and liabilities of fewer than all the parties does not end the action as
                  to any of the claims or parties and may be revised at any time before
                  the entry of a judgment adjudicating all the claims and all the
                  parties' rights and liabilities.

  (emphasis added).
          Here, trial is scheduled for January 2019. [D.E. #71]. None of the claims have been
  adjudicated, and therefore entry of a judgment would be premature at this juncture. See e.g,
  In re Derailment Cases, 417 F.3d 840, 844 (8th Cir. 2005) (“The most practical resolution of

                                                       2
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:16-cv-20027-MGC Document 78 Entered on FLSD Docket 12/04/2018 Page 3 of 4



  this dilemma is for the district court to hold in abeyance its award of costs to [defendant]
  until [plaintiffs’] claims have been resolved. At that point, the district court will be able to
  determine whether [plaintiffs] should be named in the order awarding costs to [defendant].”)
          Notably, Plaintiffs have failed to provide any reason why they believe that the Court
  should expressly determine “that there is no just reason for delay.”
          On the contrary, Defendants believe that the Court should maintain the status quo
  pending the conclusion of this case. There is the possibility that Defendants again prevail
  before this Court and that Plaintiffs will again appeal such decision. If Defendants prevail
  at the appellate stage, Defendants will be entitled to a cost award against Plaintiffs which
  will necessarily be an offset to the current cost award of $920.00 to Plaintiffs.
          Moreover, there is a distinct possibility that Plaintiffs will be unable to pay a
  potential cost award to Defendants due to Plaintiffs’ financial situation. In order to avoid
  such an inequitable result, it is respectfully submitted that the most prudent course of action
  would be for the Court to defer ruling on the instant Motion until resolution of this case and
  the entry of final judgment. Further, given that the amount of the costs awarded is relatively
  small in relation to the case generally, Plaintiffs will suffer no prejudice if the Court defers
  ruling on the instant Motion.
          Defendants note that the Court similarly deferred entering costs in favor of
  Defendants after they were awarded summary judgment stating:
                  …The full amount of the costs requested shall be awarded, on a
                  joint and several basis. The Court, however, will stay enforcement
                  of the Order and not Recommend entry of Judgment on the costs
                  requested pending the appeal of the Final Judgment in this case,
                  which appeal centers on jurisdictional issues that present colorable
                  disputed issues of law that the Court of Appeals shall review. Given
                  the nature of the action and the limited amount of costs involved,
                  the Court will defer entry of final disposition of the costs motion
                  until the mandate issues.

  [D.E. #66](emphasis added).
          For the reasons set forth herein, Defendants believe that it would be premature to
  enter a cost judgment at this time. 1

  1
    Plaintiffs’ request that the Court order Defendants to pay the outstanding Bill of Costs
  should be denied for these reasons as well.
                                                       3
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:16-cv-20027-MGC Document 78 Entered on FLSD Docket 12/04/2018 Page 4 of 4



          WHEREFORE, Defendants respectfully request that the Court deny the instant
  Motion in its entirety, and grant such other and further relief as the Court deems just and
  proper.
  Respectfully submitted December 4, 2018,

                                                 /s/ Lowell J. Kuvin
                                               Fla. Bar No.:53072
                                               lowell@kuvinlaw.com
                                               Law Office of Lowell J. Kuvin
                                               17 East Flagler St. Suite 223
                                               Miami Florida 33131
                                               Tele: 305.358.6800
                                               Fax: 305.358.6808
                                               Attorney for Defendants
                                     CERTIFICATE OF SERVICE

          I hereby certify that on December 4, 2018, I electronically filed the foregoing with
  the Clerk of Court using the CM/ECF system which will automatically send e-mail
  notification of such filing to all counsel of record in this action.

  Rivkah Jaff, Esq.
  J.H. Zidell, Esq.
  J.H. Zidell, P.A.
  Attorney For Plaintiff
  300 71st Street, Suite 605
  Miami Beach, Florida 33141
  Tel: (305) 865-6766
  Fax: (305) 865-7167
  Email: ZABOGADO@AOL.COM; Rivkah.Jaff@gmail.com

                                                            /s/ Lowell J. Kuvin
                                                            Lowell J. Kuvin




                                                       4
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
